DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election of claims 1-2 which are embodied in Figure 3 representing Species A in the reply filed on 03/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Therefore, claims 1-2 and 4 are examined in this office action.

Priority
It is noted that the application data sheet (ADS) filed on 04/17/2020 indicates that this application is a 371 of PCT/US18/56776 dated 10/19/2018 and PCT/US18/56776 has PRO 62/574,611 dated 10/19/2017.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PRO 62/574,611 dated 10/19/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the provisional application does not set forth the methods with all of the required steps and the various optional steps as recited in instant claims 1, 2 and 4. Therefore, instant claims 1, 2 and 4 are afforded the priority date of 10/19/2018, the date of the PCT application, PCT/US18/56776.

Specification
The disclosure is objected to because of the following informalities: 
Instant specification filed 04/17/2020 recites as follows on page 1:5-21.
This application claims priority from U.S. Provisional Application No. 62/574,611, filed Oct. 19, 2017. In addition, this application is a continuation-in-part of and claims priority to U.S. Utility application Ser. No. 12/444,242 filed on Apr. 3, 2009 which claims priority to International PCT Patent Application PCT/US07/80343, filed on Oct. 3, 2007 which claims priority of U.S. Provisional Applications Nos. 60/827,929, 60/862,302, 60/886,826, 60/889,197, 60/889,221, 60/895,773, 60/917,551, 60/942,078, 60/953,841 filed on Oct. 3, 2006, Oct. 20, 2006, Jan. 27, 2007, Feb. 9, 2007, Feb. 9, 2007, Mar. 20, 2007, May 11, 2007, Jun. 5, 2007, and Aug. 3, 2007, respectively, which are incorporated herein by reference. Additionally, this application is a continuation-in-part of and claims priority to U.S. Utility patent application No. 14/404,007, filed on Nov. 25, 2014, which claims priority to International PCT Patent Application No. PCT/US13/42952, filed on May 28, 2013, which claims priority to U.S. Provisional Patent Application No. 61/651,992, filed on May 25, 2012. Also, this application is a continuation-in-part of and claims priority to U.S. Utility application No. 15/319,710, filed on Dec. 16, 2016 which claims priority from International PCT Application No. PCT/US15/36313, filed on Jun. 17, 2015 which claims priority from Provisional Applications 62/013,396, filed on Jun. 17, 2014, 62/093,731, filed on Dec. 18, 2014 and 62/100,373 filed on Jan. 6, 2015. All related applications are incorporated herein by reference.
	However, the application data sheet (ADS) filed on 04/17/2020 indicates that this application is a 371 of PCT/US18/56776 dated 10/19/2018 and PCT/US18/56776 has PRO 62/574,611 dated 10/19/2017. There is no recitation of the other priority information (recited in the specification) in the ADS. Moreover, PRO 62/574,611 dated 10/19/2017 does not detail the priority chain as recited in the instant specification. Therefore, the specification should be corrected to reflect the proper priority information.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 4, Claims 1 requires “A method for treating a steel article to form a high tensile strength, high hardness, and ductile alloy”, claim 2 requires “A method for treating a steel article to form a high tensile strength, high hardness, and ductile alloy to produce Ultra Hard Armor Class 1” and claim 4 requires “A method for treating a radially symmetric steel article to form a high tensile strength, high hardness, and ductile alloy”. However, the last step of claims 1, 2 and 4 are directed to a steel article and not the “alloy” (claims 1 and 4) and “Ultra Hard Armor Class 1” (claim 2) of the instant claims thereby making it unclear as to how to attain the limitations as required by the preamble. For examination purposes, instant claims are interpreted to be met upon meeting the steps and thereby meeting the limitations of the preamble.
Regarding claims 1-2 and 4, , the term “high tensile strength, high hardness” in claims 1-2 and 4 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the instant claims recite these terms, it is unclear what values for strength and hardness would meet the “high” as required by the instant claims since there is no explicit definition of these terms in the claims or the specification.
Regarding claims 1-2 and 4, instant claims require “having an initial microstructure of at least ferrite and/or pearlite and/or spheroidized carbides”. However, it is unclear whether the term “at least” modifies a) ferrite,  b) ferrite and/or pearlite or ferrite and/or pearlite and/or spheroidized carbides. 
Regarding claims 1-2 and 4, it is unclear what the scope of the instant claims are as it is unclear what elements and compounds, heating methods, quenching methods and thicknesses are included or not included in the recitation of the phrases “other elements and compounds” in step (a), “other heating methods” in steps (c) and (i), “other quenching methods” in step (e) and “other thicknesses” in step k of the instant claims.
Regarding claims 1-2 and 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Some of the instances in the instant claims are as follows a) such as cold rolled to full hard, 3/4 hard, 1/2 hard, 1/4 hard, or annealed (claims 1,2,4 step (a)), b) carbide forming elements such as chromium, molybdenum, silicon, titanium, vanadium, columbium, tantalum, cobalt, aluminum, and tungsten (claims 1,2,4 step (a)) and c) quench media such as water, aqueous solutions, oils, molten salts/metals, forced air, or other quenching methods (claims 1,2: step (e), claim 4: step (g)).
Regarding claims 1 and 2, instant claims require “resulting in a steel article that must have a velocity 50th percentile (V50) protection ballistic limit at 30° obliquity angle at least 2500 feet per second (fps) (762 m/s) with a 0.30 caliber armor piercing round for a thickness of 0.25 inches (6.35 mm) and which other thicknesses will have a passing V50 armor performance velocity” … However, it is unclear what thickness the phrase “which other thicknesses” would include and not include.
Regarding claims 1, 2 and 4, instant claims require “heating the provided steel article from its starting temperature” in step (c). It is unclear what the “its” is referring to. If the “its” is referring to that of the steel article, there is insufficient antecedent basis for this limitation in the claim as a starting temperature was not recited previously.
Regarding claims 1, 2 and 4, instant claims require “heating the provided steel article from its starting temperature below 700°C. to a peak temperature of at least 1000° C, but not more than 1400° C, at a rate of 30° C to 3000° C per second, with a total heating time of less than ten seconds employing induction, radiant, conduction, convection, resistance, or other heating methods”. However, it is unclear how the limitation as required can be met throughout the ranges required by the instant claims. For example, the claim requires heating from “starting temperature below 700° C. to a peak temperature of at least 1000° C” which means change in the temperature must be greater than 300°C. Instant claims also require “a rate of 30° C to 3000° C per second” as well as requiring “a total heating time of less than ten seconds”. The requirement of the “total heating time of less than ten seconds” requires the heating rate to be greater than 30°C/s meaning that the entire ranges provided in the instant claims cannot coexist with each other. Therefore, it is unclear which limitation or limitations are to be followed and which limitation or limitations are to be not followed.
Regarding claims 1, 2 and 4, instant claims require a number of required steps along with a number of optional steps – for example, instant claim 1 requires 5 required steps, 5 optional steps, and 1 resulting step (k) which details the properties of the resulting steel article. However, the various optional steps provide a large number of combinations or routes for the method of the instant claims thereby making it unclear if all of the various combinations or routes recited in the instant claims would necessarily result in the final product with the required properties. In other words, the scope of the claims are obscure and indeterminate because (1) the total number of possible combinations between 5 required steps and 5 optional steps cannot be easily determined, and, (2) it cannot be determined if all of said total number of possible combinations all arrive at the resulting steps.
Regarding claims 1-2, instant claims require “(a) providing a steel article having a material thickness no greater than 1.0 inches (25.4 mm)” in step (a) and also require “with a 0.30 caliber armor piercing round for a thickness of 0.25 inches (6.35 mm)”. It is unclear how the broad limitation of “thickness no greater than 1.0 inches” which includes all values from greater than zero to one can meet the second limitation which has a thickness of 0.25 inches.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0145528 A1 of Cola (US’528).
Regarding claims 1, 2 and 4, the prior art teaches “[0018]In accordance with the present invention, low grade ferrous alloys in strips, sheets, bars, plates, wires, tubes, profiles, workpieces and the like are converted into multi-phase, multi chemistry advanced high strength steels that exhibit a high bend-ability to minimal forming radii with a reasonable elongation value to be produced with a minimum of cost, time and effort.” “[0019] A method for rapidly micro-treating an iron-based alloy is disclosed for forming at least one phase of a high strength alloy, where the method comprises the steps of providing an iron-based alloy having a first microstructure” “initial carbide containing iron based alloy” “[0028]Therefore, the description below will describe processes for making these new high strength alloys, articles made therefrom and the alloys themselves.” (See also Fig 4, 5) which reads on the preamble, the article having an initial microstructure and being in any condition of the step (a) of the instant claims. Moreover, the prior art teaches [0053], [0056], [0063] AISI1020 and AISI4130 alloy steels and teaches of [0057], [0060], [0074], [0088] compositions wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

    PNG
    media_image1.png
    578
    753
    media_image1.png
    Greyscale


The prior art further teaches [0019] “rapidly heating at an extremely high rate, such as 100° F./sec to 5000° F./sec from below the lower austenitic conversion temperature, up to a selected peak temperature above the austenitic conversion temperature. Upon cooling, this second microstructure is known to be heterogeneous due to the minimal time allowed (<10 s above the austenization temperature) for homogenization of alloying elements in the initial carbide containing iron based alloy. Cooling rates up to 5000° F./sec have been found to stabilize the chemical and microstructural heterogeneity. Preheating, up to 750° C., has been found beneficial provided that the preheat temperature achieved is low enough to avoid accelerating carbon leveling, carbide dissolution, and alloy homogenization.” The prior art further teaches in Fig 2C that in Region II, the heating time is approximately 3s to go from ~250°C to ~1100°C which means that the heating rate is approximately 283.3°C/s, In addition, the prior art teaches [0092] “Yet another aspect of the Flash® invention relates to the induction heating coils that can be used to heat the steel article. Induction heating is typically defined by the direction of the induced magnetic flux from the coil. The most common is longitudinal flux induction. The lesser known and used is transverse flux induction.” This reads on the heating step of the instant claims.
The prior art further teaches “[0022] This extremely rapid heat and extremely rapid quench sequence occurs without any substantial holding period at the elevated temperature, less than 10 sec.” and further teaches in Fig 2C of ~ 2s which reads on the holding step of the instant claims.
The prior art further teaches [0022] “The quench occurs at an extremely fast rate, i.e. 100° F./sec to 5,000° F./sec on at least a portion of the iron-based alloy in a quenching unit that is immediately adjacent the heating unit. By the term “immediately adjacent”, we mean that the quench occurs within centimeters or a meter, and the transfer is nearly instantaneous.” “[0023] Quenching may be accomplished nearly instantaneously, i.e. within less than 10 seconds by various methods and apparatuses. Such equipment for quenching includes water baths, water sprays, chilled forming dies, air knives, open air convection, final operation chilled progressive dies, final stage chilled line dies, chilled roll forming dies, and quenching hydroforms among others.” and provides in Fig 2C of cooling from ~ 1050°C to  ~50°C in ~2s which means rate of cooling is ~500°C/s thereby reading on the quenching step as well as the further cooling step of the instant claims. 
The prior art further teaches “[0071] It is a second aspect of the present invention to provide a method and apparatus for micro-treating low, medium, or high carbon iron-based alloys to contain a desirable quantity of Flash® processed complex microstructural material with heterogeneous chemistry bainite and/or martensite interspersed within the same prior austenitic grains. Creating a multiplicity of microstructures in a single prior austenite grain can be accomplished through chemical heterogeneity within the grain and the extremely rapid heating/rapid cooling cycle described herein. It is speculated that my heating to an unexpectedly and inordinately high temperature of Flash® Processing enlarges the iron alloy austenite grains to sizes of 5 to 50 microns or more which is counterintuitive to the steel industry's goal of grain refinement. However, it is believed that the rapid application of inordinately high temperatures provides the transformation driving force required to create low carbon bainite plates and/or martensite from the leanest alloy content portions of the iron alloy's individual austenite grain. It appears that bainite plates and/or low carbon martensite segregate the enlarged prior austenite grains into discrete, highly refined regions. During further cooling, after the transformation of the low carbon regions which occurs at higher temperatures, the remaining newly bounded refined regions with more carbon are part of secondary transformations to respective austenite daughter phases based on chemistry as defined by continuous cooling transformation curves, likely bainite and martensite. This prescribed method is a way to mimic grain refinement through counterintuitive grain expansion and subsequent segregation via microstructural phase division.”  [0101] “The combination of bainite and martensite will lead to what has been called “maximum strength steel” when the bainite to martensite ratio is 20-25% by volume. The presence of undissolved or partially dissolved carbides will be of value as a hard abrasion resistant component and also as a fracture interrupter to limit failure modes.” Therefore, the prior art teaches that its steel has a microstructure (see also Fig 4, 5) which reads on the “at least 5% bainite and at least 60% martensite by volume fraction” of the instant claims.
Regarding the strength and armor test limitation of the instant claims, the prior art teaches [0056] “In the case of Flash® Processed AISI1020 steel, strengths of 1400-1600 MPa” which reads on tensile strength requirement of the instant claims. However, it is noted that the prior art does not teach of the yield strength or the armor performance velocity of the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition, b) the claimed and prior art products are identical or substantially identical in structure and b) the claimed and prior art products are produced by identical or substantially identical processes (see method step mapping above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 4, it is noted that the prior art does not explicitly teach of “a radially symmetric steel article in a bowl-like shape”. However, the prior art teaches of making various shapes as exemplified such as [0057] “This “bathtub” shaped part”. In addition, with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).
Regarding the limitation of “(h) removing residual quench media from the surface of the quenched radially symmetric steel article” of instant claim 4, the prior art teaches “[0023] Quenching may be accomplished nearly instantaneously, i.e. within less than 10 seconds by various methods and apparatuses. Such equipment for quenching includes water baths, water sprays, chilled forming dies, air knives, open air convection, final operation chilled progressive dies, final stage chilled line dies, chilled roll forming dies, and quenching hydroforms among others.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of the prior art and remove any residual quench media from its surface as required by the instant claim since the quench media of the prior art has accomplished its purpose of cooling to the desired temperature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733